Citation Nr: 0832042	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  95-33 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for diabetes mellitus 
(DM), claimed as secondary to herbicide / Agent Orange 
exposure.

4.  Entitlement to an effective date prior to July 6, 1995, 
for the grant of service-connection for schizophrenia.

5.  Whether the veteran was paid the proper rate of 
retroactive benefits for the grant of a 100% evaluation for 
schizophrenia from July 6, 1995.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2002, November 2004 and December 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.

In a July 2003 decision, the Board denied service connection 
for CFS, a low back disability, a psychiatric disability and 
DM secondary to AO.  The veteran subsequently appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).

While this case was pending at the CAVC, the Secretary and 
the veteran's private attorney filed a Joint Motion for 
Remand and to Stay Proceedings, asking the CAVC to vacate the 
July 2003 Board decision and remand the case for additional 
development pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA).  In February 2004, the CAVC granted the motion, 
and the case was returned to the Board, for compliance with 
the directives that were specified by the CAVC.

All of the service connection claims on appeal were remanded 
by the Board in July 2004 in accordance with due process 
concerns.   

Service connection for schizophrenia was granted in a rating 
action issued in November 2004, at which time a 30% 
evaluation was assigned from July 6, 1995.  In February 2005, 
the veteran and his representative expressed disagreement 
with both the assigned evaluation and effective date assigned 
for the grant of service connection. 

In a rating action issued in November 2005, a 100% evaluation 
was assigned for service connected schizophrenia effective 
from July 6, 1995, the date  statement was received from the 
veteran's treating psychologist which was considered the date 
of the claim.  That grant gave rise to the claim on appeal of 
whether the veteran was paid the proper rate of retroactive 
benefits for the grant of a 100% evaluation for schizophrenia 
from July 6, 1995.  


FINDINGS OF FACT

1.  There is no current diagnosis of chronic fatigue syndrome 
(CFS) and CFS is not shown by competent medical evidence to 
have a nexus or relationship to service.

2.  Currently diagnosed low back disorders are not shown by 
competent medical evidence to have a nexus or relationship to 
service or a service-connected disorder, and arthritis of the 
low back did not manifest during the veteran's first post-
service year. 

3.  The veteran did not have service in Vietnam, and there is 
no objective evidence of record which establishes that he 
ever set foot in Vietnam.

4.  DM was initially diagnosed in approximately 1991, many 
years after the veteran's discharge from service and there 
has been no competent or probative evidence presented 
etiologically linking this condition to service, or to any 
incident therein to include claimed exposure to 
herbicides/Agent Orange.

5.  A rating decision dated in September 1967 denied the 
veteran's original claim of service connection for a nervous 
disorder, indicating that a personality disorder was a 
constitutional or developmental abnormality and not a 
disability under the law.

6.  A September 1967 letter that was sent to the veteran to 
notify him of the denial of service connection was sufficient 
under the regulations then in effect.

7.  A rating action issued in April 1994 denied service 
connection for major depressive disorder, to include as 
secondary to Agent Orange exposure.  The veteran was advised 
of this decision in a letter issued by the RO in April 1994 
and it was not timely appealed.  

8.  Following the final April 1994 rating action, an informal 
claim to reopen the service connection claim for 
schizophrenia was received on July 6, 1995.  

9.  In a rating action issued in November 2005, a 100% 
evaluation was assigned for service connected schizophrenia 
effective from July 6, 1995; the veteran was properly paid 
retroactive benefits according to the specific monthly 
entitlement amounts specified by statute with a progressive 
calculation from August 1, 1995.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome (CFS) was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A low back disorder was not incurred in or aggravated by 
active service, is not secondary to a service-connected 
disorder and arthritis affecting the low back may not be 
presumed to have been incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).

3.  Diabetes mellitus (DM) was not incurred in or aggravated 
by service, to include exposure to herbicides therein.  38 
U.S.C.A. §§ 1112, 1113, 1116, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

4.  The September 1967 rating decision that denied the 
veteran's original claim of service connection for a nervous 
disorder is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

5.  An effective date prior to July 6, 1995, for the grant of 
service connection for schizophrenia is not warranted.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2007).

6.  Entitlement to additional retroactive compensation 
payment based on the award of a 100% evaluation for service 
connected schizophrenia effective from July 6, 1995, is not 
authorized as a matter of law.  38 U.S.C.A. §§ 1114(j) (West 
2002); 38 C.F.R. § 3.21 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The Board finds that the VCAA duty was satisfied by 
a letter sent to the veteran in July 2006.  The letter 
addressed all four notice elements and addressed the matters 
of disability ratings and the assignment of effective dates.  

Although the July 2006 letter was issued after the initial of 
the adjudications of the claims on appeal which took place in 
June 2002, November 2004 and December 2005, this was not 
prejudicial in this case as the veteran has demonstrated his 
understanding of what is necessary to substantiate his 
claims, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claims and thus 
the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  Moreover, the 
veteran was provided with an SSOC in May 2007 addressing all 
of the claims on appeal (except the hepatitis C claim which 
is not yet on appeal).  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006) (holding that VA cured any failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Accordingly, 
the duty to notify has been fully met in this case and the 
veteran was made aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the earlier effective date and retroactive payment 
claims issue here on appeal.  The facts in this case, which 
involve the assignment of effective dates and payment of 
retroactive benefits , are not in dispute.  Application of 
pertinent provisions of the law and regulations will 
determine the outcome.  No amount of additional evidentiary 
development would change the outcome of this case; therefore 
no VCAA notice is necessary.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) (VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant).  Even more specifically, 
the Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, 
service personnel records, private medical records and VA 
treatment records.  Additionally, the veteran was afforded VA 
examinations in 2002 and 2005.  The Board, therefore, finds 
that the VCAA duty to assist has also been satisfied.

Analysis

The veteran's DD 214 indicates that he served with the United 
States Army from April 1965 to April 1967 to include almost 
12 months of USARPAC service.  His primary MOS was as a clerk 
typist.  His awards and decorations include a National 
Defense Service Medal. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service connection for certain diseases, including arthritis 
and diabetes mellitus, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2007).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, herein, to the extent applicable, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the claimant because it does not require 
the establishment of a baseline before an award of service 
connection may be made.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2007).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

        A. Chronic fatigue syndrome

Factual Background

Service medical records are negative for complaints, 
treatment, or a diagnosis of chronic fatigue syndrome.  The 
veteran's April 1967 separation examination did not diagnose 
chronic fatigue syndrome.

In March 1998, the veteran filed a claim for a compensable 
rating for service-connected hepatitis and mentioned that 
hepatitis caused him extreme fatigue and back problems.

In November 1998, the veteran presented statements indicating 
that he had symptoms of back problems and fatigue which he 
believed were related to his service-connected hepatitis

At his May 2002 VA examination, the veteran denied any acute 
onset of a fatigue condition.  He indicated that for the past 
20 years he noticed some gradual increase in general fatigue 
and tiredness.  The examiner noted that the veteran's 
subjective complaints did not meet the requirements outlined 
for chronic fatigue syndrome. After the physical examination, 
the examiner indicated that the presumed hepatitis C was 
manifesting with the veteran in some fatigue in which he had 
noticed over 20 years.  The examiner opined that he did not 
think the veteran had chronic fatigue syndrome.  He believed 
from the veteran's past neuropsychological notes that he had 
chronic personality disorder as well as some depression and 
anxiety as well as the hepatitis C.  All of these could be 
contributing to his fatigue.  The examiner noted that the 
veteran was quite obvious in stating that he was bored with 
his life at this point and all this could be playing into 
fatigue.  The examiner further indicated that the veteran did 
not have any major or minor criteria that fit for chronic 
fatigue syndrome at this point.  He indicated that the 
veteran's fatigue could be either from his chronic hepatitis 
C or from depression, or from his diabetes.  The examiner 
indicated that it was difficult to isolate which one could be 
playing the major role, or all of them could be combining to 
cause fatigue.

Service connection for chronic fatigue syndrome was denied in 
a June 2002 rating action.  

On VA examination conducted in April 2005, the veteran 
complained of fatigue after vigorous activity.  The examiner 
indicated that he did not have features of CFS and added that 
the fatigue could be explained by depression, DM, or 
medications taken for psychiatric problems including 
Risperdal and Depakote.

Analysis

The above findings disclose that there is no medical evidence 
establishing that the veteran suffers from chronic fatigue 
syndrome.  Service medical records (SMRs) reflect no 
complaints, treatment, or diagnosis of chronic fatigue 
syndrome or symptoms.  The May 2002 VA examiner found that 
the veteran did not suffer from chronic fatigue syndrome but 
a combination of his chronic hepatitis C, depression, and 
diabetes has led to his fatigue.  On VA examination conducted 
in April 2005, the veteran complained of fatigue after 
vigorous activity.  The examiner indicated that he did not 
have features of CFS and added that the fatigue could be 
explained by depression, DM, or medications taken for 
psychiatric problems including Risperdal and Depakote.

The Board cannot locate any diagnosis of CFS or of any 
condition primarily manifested for chronic fatigue made at 
any time post-service.  

The Court has recently addressed what constitutes "current 
disability."  The Court held that the requirement that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even if the disability resolves prior to the adjudication of 
the claim.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007). In this case, the claim for chronic fatigue was filed 
in 1998; as of that time there was not of record any clinical 
diagnosis of either CFS or of any condition primarily 
manifested for chronic fatigue nor has there been at any time 
subsequently since the claim have been pending.

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in- service incident 
has resulted in a current disability.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence shows that the 
veteran does not currently have a current diagnosis of CFS or 
of any condition primarily manifested for chronic fatigue; 
service connection for that claimed condition is not 
warranted.  Further, even if the Board were to presume that 
the record contained a current diagnosis of CFS, the claim 
would still fail since there is no competent evidence of 
record establishing or even suggesting that this claimed 
condition is in any way etiologically related to service.

Moreover, fatigue is one of the enumerated criteria which 
supports a compensable rating for hepatitis under 38 C.F.R. § 
4.114, Diagnostic Code 7345.  Although the veteran is 
service-connected for hepatitis under code 7345, this 
condition is assigned a non-compensable rating representing 
an asymptomatic condition.  Thus, should the veteran believe 
that his fatigue is primarily attributable to his service-
connected hepatitis, he should file an increased rating claim 
for hepatitis; however at this point no such claim is on 
appeal before the Board.  The Board points out that 
overlapping/duplicative symptomatology cannot be rated and 
compensated twice under different diagnostic codes.  See 38 
C.F.R. § 4.14.

Thus, the preponderance of the evidence is against the claim 
for service connection for chronic fatigue, as this does not 
represent a currently diagnosed disorder.  Therefore, the 
benefit-of-the-doubt does not apply, and the claims must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

        B.  Low back disability

Factual Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of a low back disability.  The 
veteran's separation examination dated April 1967 found a 
normal clinical evaluation noted for the spine.

In March 1998, the veteran filed a claim for a compensable 
rating for service-connected hepatitis and mentioned that 
hepatitis caused him extreme fatigue and back problems.

Private medical records include an entry dated in April 1998 
stating that the veteran hurt his back at work when a cart 
hit his right side and slammed him into a wall.  An 
impression of low back strain was made.  

The file contains an August 1998 statement from a 
chiropractor indicating that he treated the veteran from 1970 
to 1985 for headaches and stress related tightness of the 
muscles in the thoracic area of the spine.

In November 1998, the veteran presented statements indicating 
that he had symptoms of back problems and fatigue which he 
believed were related to his service-connected hepatitis.

A June 1999 VA psychiatric examination noted impressions of 
spinal biomechanical alterations (degenerative changes, mild 
and lower cervical spine most prominent at C5-6 disc level) 
with mild osteopenia suggested.  It was noted that these may 
be accentuated due to the technical factors; spondylosis with 
developmental wedging, thoracic spine and degenerative 
changes, cervical spine. The examiner noted an EMG study 
conducted in November 1997 due to the veteran's complaints of 
neck and back pain.  The impression was normal study of both 
the upper and lower extremities.

At his May 2002 VA examination, the veteran reported a 
history of hepatitis C and was claiming that he had some back 
pain, which he thought was related to his hepatitis C.  The 
veteran recounted no injury to his back at all during his 
military service and indicated it started hurting in the 
early 1970's when he was a factory worker.  He complained of 
occasional low back pain with no radiculopathy.  He reported 
only hurting when he over did it with significant heavy 
lifting.  The assessment noted that the veteran had some 
occasional low back pain.  The examiner indicated that the 
veteran did not have any significant low back pathology and 
opined that there was definitely no correlation between 
hepatitis C and low back pain.  X-rays showed minimal 
degenerative changes of the lumbosacral spine and some 
osteopenia.

Service connection for a disorder of the lumbar spine was 
denied in a June 2002 rating action.  

On VA examination conducted in April 2005, it was noted that 
the veteran had been treated by a chiropractor for low back 
pain for several years.  Chronic low back pain and 
degenerative arthritis of the lumbar spine were diagnosed.  


Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a low back disability.  
Service medical records do not show that the veteran 
complained or was treated for a low back disability and there 
is no evidence of arthritis of the low back during the first 
post service year.  At his May 2002 VA examination, the 
veteran reported no injury to his back in service and 
asserted that his low back disability was due to his service-
connected hepatitis C.  The examiner found no correlation 
between hepatitis C and the veteran's low back pain.  When 
examined in 2005, chronic low back pain and degenerative 
arthritis of the lumbar spine were diagnosed.

Significantly, the currently manifested low back disorders 
have not been linked by competent evidence or opinion to the 
veteran's period of service, nor does the competent evidence 
on file establish or even suggest such a relationship.  The 
requirement of an evidentiary showing of an etiological 
relationship has been repeatedly reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no 
etiological relationship has been established by competent 
evidence between the claimed low back disorder and service, 
or any incident or injury sustained therein.  

The veteran asserts that his low back disability developed as 
a result of his service-connected hepatitis.  It is well 
established that, as a layman, the veteran is not considered 
capable of opining on matters requiring medical knowledge, 
such as etiology.  See Moray v. Brown, 5 Vet. App. 211 
(1993).  However, the matter was addressed by a competent 
medical professional upon VA examination conducted in 2002 at 
which time, the veteran asserted that his low back disability 
was due to his service-connected hepatitis and the examiner 
specifically found no correlation between hepatitis and the 
veteran's low back pain.  

Thus, in the absence of evidence establishing a nexus or 
chronicity between the currently claimed low back disorder 
and service or a service-connected disorder, service 
connection is not warranted.  Therefore, service connection 
for a low back disorder must be denied.  In reaching this 
determination, the doctrine of reasonable doubt has been 
considered, however, as the evidence is not in equipoise, or 
evenly balanced, the doctrine is not for application.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

        C.  Diabetes mellitus

Factual Background

Service medical records are negative for complaints, 
treatment, or a diagnosis of diabetes mellitus.  The 
veteran's separation examination dated April 1967 showed no 
diagnosis of diabetes mellitus.  

Service personnel records indicate that the veteran was a 
clerk typist and served in Thailand from April 1966 to April 
1967, without mention of any time spent in Vietnam.

In December 2000, the veteran filed a claim for diabetes, 
indicating that in February 1967, he was in Saigon, Vietnam 
on a medivac plane going to an Army Hospital in Japan.  

A VA Agent Orange examination was conducted in October 1992 
at which time the veteran indicated that he had served in 
Vietnam in February 1967.  

An October 1992 VA psychiatric examination revealed that the 
veteran was diabetic and an Axis III diagnosis of DM was 
made. 

A statement from Anderson Family Health Specialists dated 
March 2002 indicates that the veteran was previously treated 
there for DM Type II.

The record contains an affidavit signed by the veteran and 
dated in July 2004.  Therein he reported that in 1967 he was 
stationed in Thailand and was diagnosed with hepatitis which 
required that he be transferred to Camp Zama, Japan for 
treatment.  He states that he was sent by C-130 prop plane 
from Bangkok, Thailand and then stopped in Saigon, Vietnam to 
refuel and repair the engine and was there for several hours 
before arriving n Camp Zama, Japan.  

On VA examination conducted in April 2005, it was noted that 
the veteran was known to have DM since 1991.  DM, Type II was 
diagnosed.  

Analysis

The veteran contends that while in route to Thailand he had a 
two-hour lay over at the Saigon, Vietnam, air terminal and 
later flew over Vietnam, thereby affording the presumption of 
exposure to Agent Orange for purposes of his claim for DM.   

The law provides that a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, such as 
Agent Orange, absent affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain enumerated diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e).

With regard to disorders claimed to be attributable to 
herbicide/Agent Orange exposure, the law provides that for 
veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is prescribed. 
The specified diseases are: chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). Additionally, as a 
result of amendments to 38 C.F.R. § 3.309(e), Type-II 
diabetes mellitus and chronic lymphocytic leukemia (CLL) were 
also added to the list of diseases for which presumptive 
service connection can be established.  See 66 Fed. Reg. 
23166 (May 8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).

Respiratory cancers, specifically enumerated as cancer of the 
lung, bronchus, larynx, and trachea, Hodgkin's disease, non-
Hodgkin's lymphoma, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, CLL, and DM (Type 2) are 
diseases subject to presumptive service connection under 38 
C.F.R. § 3.307(a)(6)(ii), if the disorder became manifest to 
a degree of 10 percent at any time after service.

VA has determined that a positive association does not exist 
between other nonspecified diseases and herbicide exposure.  
72 Fed. Reg. 32,395 - 32,407 (June 12, 2007).  VA has also 
previously determined that there is no positive association 
between exposure to herbicides including Agent Orange, and 
any other condition for which it has not specifically 
determined a presumption of service connection is warranted.  
61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994).  

However, the provisions for presumptive service set forth 
under the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation, i.e., that his exposure to 
Agent Orange led to the development of the claimed disability 
after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange).

The Board initially notes that the veteran's argument is 
primarily based on the theory that he was in Vietnam in 
February 1967, when he had a two-hour layover at the terminal 
at the Saigon airport en route to Japan.  He does not 
maintain that he otherwise served or spent time in Vietnam.  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii); see also 38 C.F.R. § 3.313(a).

There has been absolutely no objective evidence presented 
which in any way confirms the veteran's report that he spent 
even 2 hours in Vietnam in February 1967, as a result of a 
layover at the terminal at the Saigon airport.  The Board 
finds the veteran's statements alone on this matter to be 
insufficient to compel a determination that the veteran was 
in fact in Vietnam at any point during his service period.  
In this regard, the Board points out that both the SMRs and 
service personnel records make no mention of such a stop-
over.  Moreover, it was not until approximately 25 years 
after service that the veteran initially asserted that he was 
ever in Vietnam.  Accordingly, he is not entitled to the 
statutory presumption of exposure to herbicides while in 
service.  38 U.S.C.A. § 1116(f). Therefore, with regard to 
his claims for DM, service connection under the presumptive 
provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) is not 
warranted.  Accordingly, the laws and regulations pertaining 
to presumptive service connection based on exposure to 
herbicides will not be further discussed.

Service connection for certain diseases, including DM may be 
established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
this case, there are no in service findings of complaints, 
treatment, or diagnosis of DM.  The post- service medical 
evidence in this case reflects that the earliest diagnosis of 
DM was made in 1991.  Accordingly, service connection on a 
presumptive basis is not warranted under 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Accordingly, in the absence of the applicability of any 
presumptive provisions, the Board has reviewed the evidence 
of record to determine if service connection is warranted on 
a direct basis.  Brock, 10 Vet. App. at 160.  In order to 
establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, elements (2) and (3) are lacking.  As set forth 
above, the veteran's service medical records are entirely 
negative for complaints, findings or a diagnosis of DM, nor 
were these conditions initially manifested or diagnosed by 
documented evidence until approximately 25 years after the 
veteran's discharge from service.  In addition, the Board 
notes that the record on appeal contains no probative 
evidence linking the veteran's currently claimed and 
diagnosed condition, DM to his period of active service or 
any incident therein, to include his claimed exposure to 
herbicide agents/Agent Orange.

        In summary, in light of the inapplicability of any 
statutory and regulatory presumptions, the lack of any 
manifestations or diagnoses of DM in service or for decades 
thereafter, and lacking probative evidence of a link between 
the veteran's currently diagnosed DM and his active service, 
to include any incident therein, the Board finds that service 
connection for DM is not warranted and must be denied.  The 
benefit of the doubt doctrine is not for application where, 
as here, the weight of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).
        
        D.  Effective date prior to July 6, 2005 for the grant 
of service-connection for schizophrenia

Factual Background

Records from Ball Memorial Hospital dated in March 1965 show 
that the veteran was admitted with the chief complaint of 
pain in his abdomen.  During hospitalization, the treating 
physician indicated that the veteran had some sort of 
psychiatric pathology such as an inadequate personality, and 
he might be bordering on some more serious psychiatric 
disorder.  The examination indicated an impression of a 
schizoid and passive personality.  The veteran was placed on 
various tranquilizing medications, with slight improvement.  
At the time of discharge, the final diagnosis referred to 
schizoid-passive personality.

Service medical records include a July 1965 enlistment 
examination report which shows clinical psychiatric 
evaluation was normal.  On the veteran's Report of Medical 
History (July 1965), he indicated that he had had nervous 
trouble.  The examiner noted that the veteran had been seen 
prior to service for a nervous stomach.  The SMRs contain no 
complaints, treatment, or diagnoses of a psychiatric 
disability.  The veteran's separation examination dated April 
1967 shows normal psychiatric clinical evaluation.  These 
records were obtained in July 1967.

The veteran filed an original compensation claim for a 
nervous condition in August 1967.  

A VA statement of the veteran's treatment dated in August 
1967 reflects that personality disorder was diagnosed. 

In a rating action issued on September 14, 1967, service 
connection for a nervous disorder was denied.  The RO 
explained that the SMRs revealed no evidence of a nervous 
condition of any kind during service and indicated that when 
hospitalized post-service from March to April 1967 for 
treatment of abdominal pain from hepatitis; the only 
diagnosis was personality disorder.  The RO denied the claim 
explaining that a personality disorder was a constitutional 
or developmental abnormality and not a disability under the 
law.  

The veteran was advised of the determination made in the 
September 1967 rating action and of his appellate rights in a 
notice letter issued to him by his local VA RO dated in 
September 1967.  Therein, the RO explained that the claim for 
a nervous condition had been denied and indicated that reason 
for this was because a constitutional or developmental 
abnormality is not a disability under the law. 

In March 1991, the veteran filed a compensation claim for 
depression due to exposure to Agent Orange/herbicides while 
serving in Thailand.  The letter advised the veteran of 
various methods to support the claim based on exposure to 
Agent Orange and furnished him forms on which he could 
provide additional information.  He was also advised that he 
could obtain a VA examination based on herbicide exposure 
free of charge.  The veteran requested a VA examination in 
April 1992.

In April 1991, the veteran provided additional information 
pertaining to his claim, indicating that he was exposed to 
Agent Orange while serving in Thailand from April 1966 to 
April 1967.  He also listed 5 medical sources which had 
treated him for nerves/psychiatric problems from 1967 to 
1991.  

In October 1992, reports from L.S.W., Clinical Psychologist, 
dated September 1992 refer to the veteran seeking counseling 
due to difficulties in adjusting to his retirement from 
General Motors the previous spring, along with problems in 
getting along with his stepson.  In an October 1992 report, 
the veteran indicated that he was applying for a depressive 
disorder due to herbicide exposure in Vietnam.  He also 
indicated resentment between he and his wife over her son and 
the son's forwardness and the inability to see his biological 
son as frequently as he would like.  A report of psychiatric 
status dated in June 1995 referred to a diagnosis of bipolar 
disorder under Axis I and dependent features under Axis II.  
Psychosocial stressors were indicated as divorce and conflict 
with the veteran's daughter.

A VA examination for mental disorders was conducted in 
October 1992.  The reported indicated that the veteran had 
military service from July 1965 to April 1967, with service 
in Thailand (no combat).  Major depressive disorder was 
diagnosed at that time.

A statement from G.L.C., M.D., dated and received in November 
1992 indicates that the veteran had been seen on an 
outpatient basis since February 1991 for bipolar disorder or 
manic- depressive disorder.  The doctor stated that the 
veteran had a history of mood swings and scattered thinking.  
The examiner stated that most of the veteran's symptoms in 
the distant past and more recently had been in the area of 
scattered thoughts and some mild depression, rather than any 
severe frank episodes of mania or severe depression.  The 
doctor stated that the veteran had concerns that his symptoms 
might be secondary to exposure to Agent Orange while in 
Vietnam.  

In a rating decision of February 1993, it was determined that 
new and material evidence had not been presented with which 
to reopen a service connection claim for a 
nervous/psychiatric condition.  The veteran was advised of 
this decision in a letter issued by the RO in February 1993.  

The claims files also include a rating action issued in April 
1994 in which the RO denied service connection for major 
depressive disorder, to include as secondary to Agent Orange 
exposure.  The veteran was advised of this decision in a 
letter issued by the RO in April 1994.  The veteran filed a 
notice of disagreement (NOD) with that determination in 
August 1995, and was informed in correspondence from VA dated 
in September 1995, that the NOD was not timely filed.

In May 1995, hospital records from Community Hospital of 
Anderson were received which include a record dated August 
1993 showed that the veteran was admitted to the stress 
center for accelerating symptoms of depression.   The 
discharge diagnoses included major depressive episode and 
obsessive-compulsive disorder.

On file is a State of Indiana Disability Determination Bureau 
Report of Psychiatric status which was dated by the veteran's 
treating private psychologist on June 29, 1995 and received 
on July 6, 1995.  The report indicated that the veteran 
suffered from bipolar disorder for which he had been treated 
from 1981 to 1995, essentially rendering him unemployable.   

A September 1995 VA examination indicated a diagnosis of 
personality disorder, not otherwise specified.

VA hospital records dated August 1967 to January 1968 and 
received in September 1995 show that the veteran was treated 
for diagnosed conditions including schizophrenic reaction 
with strong obsessive-compulsive features.

The file contains a letter dated and received in October 1995 
from an employee of a private psychiatric center indicating 
that the veteran had been seen for weekly psychotherapy 
sessions from September 1969 until January 1970.

A January 1996 VA examination indicated a diagnosis of 
personality disorder, not otherwise specified. 

Service connection for a nervous disorder was denied by the 
RO in a February 1996 rating action, of which the veteran was 
notified in February 1996.  That determination was appealed 
to the Board and the Board denied the claim in a decision 
issued in April 1997.  The Board decision was vacated in a 
Court Order issued in April 1998.

At a June 1999 VA examination, the diagnoses were 
schizophrenia, major depressive disorder, and dysthymia, by 
history only under Axis I. Axis II referred to personality 
disorder, not otherwise specified, with cluster A traits.

Records from Jackson Clinic dated from 1984 to 1987, appear 
have been added to the record in 1999.  These records show 
that in July 1985 the veteran underwent psychological 
evaluation and testing in which his profile suggested that he 
was experiencing an acute crisis.  It was indicated that he 
might manifest some psychotic-like symptoms, but probably was 
not truly psychotic.  The assessment was adjustment disorder 
with mixed emotional features.

Service connection for schizophrenia was granted in a rating 
action issued in November 2004, at which time a 30% 
evaluation was assigned from July 6, 1995.  In February 2005, 
the veteran and his representative expressed disagreement 
with both the assigned evaluation and effective date. 

In a rating action issued in November 2005, a 100% evaluation 
was assigned for service connected schizophrenia effective 
from July 6, 1995, the date the statement was received from 
the veteran's treating psychologist which was considered the 
date of the claim.  

Analysis

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2007).  See Nelson v. Principi, 18 Vet. App. 
407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2007); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered 
a "claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998). 

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and it must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris.

In a rating action issued on September 14, 1967, service 
connection for a nervous disorder was denied.  The RO 
explained that the SMRs revealed no evidence of a nervous 
condition of any kind during service and indicated that when 
hospitalized post-service from March to April 1967 for 
treatment of abdominal pain from hepatitis; the only 
diagnosis was personality disorder.  The RO denied the claim 
explaining that a personality disorder was a constitutional 
or developmental abnormality and not a disability under the 
law.  

The veteran was advised of the determination made in the 
September 1967 rating action and of his appellate rights in a 
notice letter issued to him by his local VA RO dated in 
September 25, 1967.  Therein, the RO explained that the claim 
for a nervous condition had been denied and indicated that 
reason for this was because a constitutional or developmental 
abnormality is not a disability under the law. 

The primary argument in this case made by the veteran's 
attorney is that the September 1967 notice letter was 
insufficient in that it did not provide adequate notice of 
the reason for the denial of the claim for a nervous 
disorder, citing 38 C.F.R. § 3.103 (1969) and Ruffin v. 
Principi, 16 Vet. App. 12 (2002).  It is asserted that the 
claim therefore remains pending and unadjudicated, warranting 
an effective date of 1967.

As specifically referenced by the veteran's attorney, under 
the regulations at the time of the rating decision (1967), 
the requirements of 38 C.F.R. § 3.103(e) were as follows:  
The claimant will be notified of any decision authorizing the 
payment of benefit or disallowance of a claim.  Notice will 
include the reason for the decision, the claimant's right to 
initiate an appeal by filing a Notice of Disagreement and the 
time limits within which notice should be filed.  38 C.F.R. 
§ 3.103.  

The Board finds that the notice provided the veteran was 
sufficient to satisfy the requirements of 38 C.F.R. § 
3.103(e) (1980).  In particular, the notice provided by VA in 
September 1967 advised the veteran of its decision (his claim 
for disability benefits had been denied) and the reason for 
the decision (the evidence did not establish service 
connection).  At that stage in the claims process, a more 
detailed explanation was not required.

The notice of denial had to meet a substantially less 
rigorous standard under the version of 38 C.F.R. § 3.103 that 
was in effect prior to amendment in February 1990, and did 
not require that the rating decision itself or a summary of 
evidence be enclosed.  See e.g. Dolan v. Brown, 9 Vet. App. 
358, 362 (1996); Crippen v. Brown, 9 Vet. App. 412, 420 
(1996); and Eddy v. Brown, 9 Vet. App.52, 58 (1996).  See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990) 
explaining the rationale for the heightened notice standard.

Although the veteran's attorney relies on the holding in 
Ruffin to support an argument that the notice to the veteran 
was not compliant with the regulations as they existed in 
1967, a careful reading of that decision shows that the facts 
in that case were clearly distinguishable from those in this 
matter.

In Ruffin, there was a question as to whether the notice 
under 38 C.F.R. § 3.103 had ever been sent to the claimant, 
whereas in this case there is no question that the September 
1967 notice was sent, but rather the sufficiency of that 
notice is questioned here.

Unlike in Ruffin, there also is no assertion in this case 
that the veteran did not receive notice of the rating 
decision.  Contrary to the position taken by the veteran's 
attorney, the holding in Ruffin does not suggest or 
articulate the content of a compliant notice under 38 C.F.R. 
§ 3.103(e), and there is no reference in Ruffin to any 
precedent decision that held or suggested that notice as 
provided in the September 1967 letter was so deficient as to 
"reasons for decision" as to toll the statutory period for 
submitting an appeal.

The notion of "grave procedural error" encompassing breach of 
the duty to assist rather than failure to comply with 
statutory procedural requirements that extinguished a right 
to appeal as a basis to overcome finality has been overruled.  
See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en 
banc).  Nor does the Board need to discuss equitable tolling, 
which is another potential means to obtain such review as 
discussed in Bailey v. West, 160 F.3d 1360 (Fed. Cir.1998).

The Board, therefore, concludes that the notice of denial was 
adequate and the September 1967 rating decision became final 
as the veteran did not file a timely Notice of Disagreement 
to initiate an appeal.

Thereafter, the claims files also include a rating action 
issued in April 1994 in which the RO denied service 
connection for major depressive disorder, that determination 
was not timely appealed.  Thereafter, it was not until July 
6, 1995, that the veteran filed to reopen the claim.  The 
Board is unable to identify any document filed or dated prior 
to that time which represents either a formal or informal 
claim to reopen that claim meeting the requirements of 
38 C.F.R. § 3.155.  An application must indicate an intent to 
apply for benefits, or contain words indicating a 
determination of entitlement, or evidence of a belief in 
entitlement to a benefit.  See 38 C.F.R. §§ 3.155, 3.1(p) 
(2007); see also Rodriguez v. West, 189 F.3rd 1351 (Fed. Cir. 
1999).  The Board observes that private medical records 
received in May 1995 do not meet this standard.

Therefore, the effective date of the grant can only be either 
the date of receipt of the claim to reopen on July 6, 1995, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  Here, the later of the two events is the 
date of receipt of the claim to reopen on July 6, 1995.  
Therefore, an earlier effective date is not warranted.  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for an 
effective date prior to July 6, 1995, for the grant of 
service connection for schizophrenia.

	
        

E.  Computation of service connection benefit payments 
for service connected schizophrenia from July 6, 1995

In a rating action issued in November 2005, a 100% evaluation 
was assigned for service connected schizophrenia effective 
from July 6, 1995, the date statement was received from the 
veteran's treating psychologist which was considered the date 
of the claim.  

In a letter dated December 29, 2005, the RO informed the 
veteran of the monetary amount of his benefit.  This letter 
shows that the veteran's past due award effective from August 
1, 19954 was calculated based on the statutory monthly rates 
payable each year increasing progressively from August 1, 
1995 to December 1, 2005 based on yearly cost-of-living 
adjustments and change in the status of his dependent. 

Monthly monetary compensation paid to veterans for service 
connected disability is calculated by rates specified by 
statute, in this case, by rates specified in 38 U.S.C.A. § 
1114 and § 1115.  Basic rates for monthly disability 
compensation, for disability ranging from 10 to 100 percent, 
are found at 38 U.S.C.A. §§ 1114(a)-(j) (West 2002 & Supp. 
2007).  These rates are periodically adjusted by Congress, 
usually on an annual basis.  For example, the version of 38 
U.S.C.A. § 1114(j) at issue provides that "if and while the 
disability is rated as total the monthly compensation shall 
be $ 2,393."  Congress specifically provided that the current 
version of section 1114 "shall take effect on December 1, 
2005." Pub. L. No. 109-111, § 2(f), 119 Stat. 2364 (Dec. 21, 
2001).  In previous years, Congress consistently specified 
effective dates for its amendments to section 1114.

When certain additional specified facts are present, monthly 
disability compensation is paid at rates found at 38 U.S.C.A. 
§ 1114 (k)-(p), (r) and (s); these are referred to as 
payments involving special monthly compensation.  38 C.F.R. 
§ 3.350 (2007).  When a veteran has dependents, additional 
compensation is provided at rates found at 38 U.S.C.A. § 
1115.

According to 38 C.F.R. § 3.21, the rates of compensation are 
published in tabular form in Appendix B of the Veterans 
Benefits Administration Manual M21-1 and are to be given the 
same force and effect as if published in the Code of 
Regulations (CFR) at Title 38.  Thus, periodically, § 1114 
and § 1115 are revised to reflect cost of living adjustments.  
For example, the most recent change in the monthly 
compensation amount was enacted by Pub. L. No. 110-111, which 
increased the rates of disability compensation for veterans, 
as well as other forms of compensation, effective as of 
December 1, 2007.

This same procedure has been in effect, for purposes of this 
case, from at least 1995 until the present.  Periodically, 
Congress mandates the monthly amount, and effective date for 
that amount, that VA will pay to a disabled veteran depending 
on the level of disability, number of dependants, if any, and 
any special monthly compensation.  These changes are 
reflected at 38 U.S.C.A. § 1114(a)-(j), (r) and (s), and in § 
1115.  There is no discretion authorized to the Secretary as 
to the amount to be paid.  Nor is there any discretion as to 
when the effective date for any increase in payments is 
authorized.

For example, in this case, for the period from August 1, 1995 
to December 1, 1995, the monthly entitlement amount was 
calculated as $1,897.  This reflects the amount specified in 
the revision of 38 U.S.C.A. § 1114(j).  At each revision of 
the statutes, the RO determined a revised monthly entitlement 
amount.  The monthly entitlement determined during the time 
frame encompassing the date of the rating decision granting a 
100% evaluation for schizophrenia, December 2005, was $2,393.  
The veteran argues through his attorney that he is entitled 
to compensation based on the statutory monthly rates that 
were effective on the date of the rating decision that 
granted the 100% evaluation.  That is, it is argued that the 
applicable rate in effect in 2005, in this case $2,393.00 
should be applied to all periods from August 1995 to December 
2005, and that the plain language of 38 U.S.C.A. § 1114(j) 
requires this.  

This argument is without merit as there is no entitlement to 
one standard rate for the duration of a multi-year 
retroactive award of benefits.  Specifically, in Sandstrom v. 
Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004), the Federal 
Circuit found this argument to fail as applied to retroactive 
compensation benefits resulting from clear and unmistakable 
error (CUE) in a prior decision.  In Matthews v. Nicholson, 
456 F.3d 1377 (Fed. Cir. 2006), the Federal Circuit held that 
the precedent in Sandstrom applied to retroactive 
compensation benefits resulting from a grant of an original 
claim.

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran in Sandstrom argued that VA had erroneously 
calculated the rate of his retroactive benefits during the 
time period in question (from 1969 to 1996) by applying the 
monthly rate in effect for 1969, then increasing the monthly 
amount due by the amount authorized by statute during that 
time period.  The veteran in Sandstrom asserted that the 
amount should have been calculated according to the 1996 
rate, so that the 1996 correction would have had the "same 
effect," pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. 
§ 3.105(a), as if the decision had been made in 1969.  

This argument was rejected by the Federal Circuit which held 
that such an argument would be tantamount to reading the 
statute's incorporation of an explicit dollar amount as a 
waiver of sovereign immunity and as an expression of a 
willingness to compensate veterans disadvantaged by a CUE in 
real, rather than nominal, dollars.  This argument fails 
because § 1114 does not address the issue of retroactive 
payments, much less provide a clear, explicit waiver of the 
government's sovereign immunity from interest payments 
accruing to retroactive payments.  Sandstrom 358 F.3d at 
1380.

Unlike Sandstrom, this case does not involve an award of 
compensation based on CUE. This is a distinction without a 
difference.  In Matthews v. Nicholson, 456 F.3d 1377, 1380 
(Fed. Cir. 2006), the Federal Circuit, in quoting Sandstrom, 
held that the holding in Sandstrom applies to the more 
typical case, such as the instant case, "because 38 U.S.C.A. 
§ 1114 applies only to current monthly benefits, it does not 
address the issue of retroactive payments."

The Board finds that the facts of the instant case are 
clearly within the holdings of the Federal Circuit in 
Sandstrom and Matthews.  The veteran argues for a benefit 
that is not permitted under the law.  The Board is bound by 
the laws enacted by Congress, the regulations of the 
Department, the instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department and, for the reasons set forth above, it is clear 
that the law passed by Congress does not provide a basis to 
award the benefit sought by the veteran.

The claim for payment of additional retroactive disability 
compensation based on the award of a 100% percent evaluation 
for schizophrenia effective from July 6, 1995 must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.)


ORDER

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for diabetes mellitus, 
claimed on a direct basis and as secondary to exposure to 
herbicide/Agent Orange in service is denied.

The claim for an effective date of prior to July 6, 1995, for 
the grant of service connection for schizophrenia is denied.

Entitlement to additional retroactive disability compensation 
at the statutory monthly rate in effect on the date of the 
December 2005 rating decision which granted a 100% evaluation 
for schizophrenia effective from July 6, 1995 is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


